Citation Nr: 1526429	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1958 to July 1961, August 1961 to May 1967 and December 1967 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's claim was previously remanded by the Board in March and September of 2014.  The Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard April 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations in June 2009 and May 2014.  In addition, medical opinions were obtained in October 2014 and January 2015.  The medical opinions provided in June 2009 and May 2014 were previously found to be inadequate by the Board; however, the January 2015 medical opinion corrects any inadequacies previously identified and is sufficient for rendering a decision.  Furthermore, the reports of the June 2009 and May 2014 examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination and/or testing, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The October 2014 and January 2015 medical opinions were provided by the examiner who conducted the May 2014 examination.  The Board, therefore, concludes that the examination reports and medical opinions are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) (including high frequency sensorineural hearing loss) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he currently has a bilateral hearing loss disability as a result of exposure to noise in service.  Specifically he relates that, due to his military occupational specialty of weapons infantry and the performance of his duties as an instructor on the rifle range and working in artillery, he was exposed to loud noise.  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a) (2005).  

The noise exposure described by the Veteran is consistent with his military occupational specialty (MOS) of weapons infantryman from September 1958 to July 1961 and the circumstances of his service, including receiving a sharpshooter (rifle) award.  However, during the Veteran's subsequent service from August 1961 through September 1973, his MOS's did not indicate exposure to excessive noise as they were essentially warehouse and office positions.  The Veteran has, in fact, not claimed noise exposure during this subsequent service except for reporting noise exposure during annual qualifications with the use of hearing protection.  Thus, based solely upon the Veteran's first period of service from September 1958 to July 1961, the Board finds that he had exposure to loud noises during such active service.

The service treatment records do not show any complaints of or treatment for hearing loss.  During his 15 years of active service, however, the Veteran underwent multiple examinations to include audiometric testing, except on his entrance examination in September 1958 the report of which shows that only a whispered voice test was given.

The first audiometric test seen in the service treatment records was given in May 1961 when the Veteran was being evaluated by a Physical Evaluation Board for discharge from service.  Audiometric test results reported were as follows (conversion to ISO (ANSI) units is in parenthesis):


  


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
X
0(5)
LEFT
0(15)
0(10)
0(10)
X
10(15)

The Veteran was discharge from active service in July 1961 but was allowed to reenlist again in August 1961.  There are no examination reports related to this reenlistment.  The next examination report available is from a February 1965 annual examination.  At that time audiometric test results were reported as follows (conversion to ISO (ANSI) units is in parenthesis):

  


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
X
0(5)
LEFT
0(15)
0(10)
0(10)
X
0(5)

The Veteran underwent a periodic examination in February 1966 on which audiometric test results where shown as follows (conversion to ISO (ANSI) units is in parenthesis):

  


HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
-5(5)
-10(0)
X
-10(-5)
LEFT
0(15)
-5(5)
-10(0)
X
0(5)

In May 1967, the Veteran underwent a separation examination on which audiometric test results were shown as follows (conversion to ISO (ANSI) units is in parenthesis):

  


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
X
0(5)
LEFT
0(15)
0(10)
0(10)
X
0(5)

In December 1967, the Veteran reenlisted and his entrance examination shows audiometric test results as follows (hereafter, no conversion is needed as it is assumed that ISO (ANSI) units were used as the test was conducted after October 31, 1967):


  


HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
X
0
LEFT
15
-5
-5
X
5

On a periodic examination in January 1969, audiometric test results are shown as follows:

  


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
10
LEFT
0
0
0
X
5

On annual examination in April 1972, the Veteran reported a history of hearing loss and audiometric test results are shown as follows:

  


HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
X
5
LEFT
35
25
15
X
25

The final examination is for the Veteran's discharge conducted in September 1973.  At that time, he denied a history of hearing loss.  Audiometric test results are shown as follows:

  


HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
5
LEFT
25
15
15
10
20

Based upon the foregoing, the Board finds it is not established that the Veteran had a hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385 at any time during his active military service.

Post-service medical evidence shows the Veteran was seen for an Audiology consultation at the Wichita, Kansas, VA Medical Center in June 2000.  Audiometric test results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
25
LEFT
10
20
15
20
40

These test results do not show a hearing loss disability in the right ear for VA compensation purposes as only one threshold is higher than 25 decibels but none are as high as 40 decibels.  The test results relating to the left ear meet the criteria for a hearing loss disability for VA compensation purposes in that the threshold at 4000 Hertz was 40 decibels.  Speech recognition ability was 92 percent in the right ear and 96 percent in the left ear; however, it is not clear whether the Maryland CNC word list was used and, therefore, these results cannot be relied upon to establish the presence of a hearing loss disability.  The assessment was that the results revealed normal hearing sensitivity in the right ear with the exception of a mild sensorineural hearing loss at 250 Hertz and 3000 Hertz and from 6000 to 8000 Hertz.  Results for the left ear indicate normal hearing sensitivity with the exception of a mild sensorineural hearing loss from 4000 to 8000 Hertz.  The Veteran was provided with hearing aids in July 2000.  

The Veteran went to the Grand Rapids, Michigan, VA Medical Center in December 2007 for a new audiological evaluation.  At that time, the Veteran reported having a longstanding hearing loss of 30 years.  It was noted that his military noise exposure was minimal as the Veteran worked primarily in supply and also as military police and truck master.  He reported noise from small fire arms and 106 Howitzers for annual qualifications training with use of hearing protective devices.  It was also noted that he had civilian occupational noise exposure from several different jobs such as line construction, shipping and receiving and truck driver.  Over the past 30 years, he had worked security in a plant facility and reported using hearing protection on the plant floor while around punch presses.

Audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
50
60
LEFT
25
25
20
35
45

Speech audiometry was 88 percent bilaterally; however, the NU6 1/2 word list 1A 2A was used.  The assessment was mild to severe mixed loss in the right ear and mild to moderately-severe mixed loss in the left ear (although noted to be predominately sensorineural).  The pure tone thresholds exceed the criteria in 38 C.F.R. § 3.385 and establish the Veteran has a bilateral hearing loss disability.  

Thus, the evidence shows the Veteran has a current bilateral hearing loss disability.  Although the evidence does not establish the presence of a chronic hearing loss disability during service or for many years after service such that presumptive service connection is not warranted, service connection may still be awarded if the evidence otherwise establishes a nexus relationship exists between the current bilateral hearing loss disability and the Veteran's military service, specifically his military noise exposure.  In the present case, the Board finds that it does not.

The Veteran underwent VA examination in June 2009.  Audiometric testing demonstrated mixed hearing loss in the low frequencies and sensorineural hearing loss in the middle to high frequencies in the right ear, and sensorineural hearing loss in the left ear.  Although the examiner opined that it is not as likely as not that this Veteran's hearing loss is due to military service and gave a rationale, the Board found in its March 2014 remand that this medical opinion was not adequate for rendering a decision.  The Board found that a new examination was needed and the examiner should be asked to comment on the significance of any decrease in hearing acuity during service as evidenced by threshold shifts between the beginning of service until discharge in 1973.  The examiner was also asked to comment on whether there is a medically sound basis to attribute post-service findings of hearing loss to the injury (noise trauma) in service or whether they are properly attributable to intercurrent causes.  

The Veteran was afforded a new VA examination in May 2014.  That examiner also opined that the Veteran's hearing loss was not as likely as not related to his military service; however, the Board again found this opinion to be inadequate because, although addressing the significance of any threshold shifts in service, the examiner failed to comment on whether there is a medically sound basis to attribute post-service findings of hearing loss to the injury (noise trauma) in service, or whether these findings are attributable to intercurrent causes, especially in light of a June 2000 audiology consultation note that a prior examiner interpreted as showing a hearing loss configuration not consistent with noise exposure.  In September 2014, the Board remanded for a revised medical opinion.  

In October 2014, the same audiologist that provided the May 2014 medical opinion provided a new opinion.  She continued her prior opinion that the Veteran's hearing loss is less likely (less than 50/50 probability) related "on any basis" to the Veteran's active duty service including potential noise exposure.  In providing a rationale, she again failed to comment on whether there is a medically sound basis to attribute the post-service findings of hearing loss to the injury in service, or whether they are more properly attributable to intercurrent causes.  

In January 2015, the case was returned to her and she issued an addendum in which she continued her previous opinion.  In setting forth her rationale, the audiologist stated she had reviewed the conflicting medical evidence and she provided a detailed account of the in-service audiometric test results.  She stated that the audiograms date in May 1961, February 1964, February 1966 and May 1967 all revealed normal hearing sensitivity in both ears across the frequency range with no evidence of threshold shifts.  Audiogram in December 1967 revealed normal hearing sensitivity in both ears at 500 to 2000 and 4000 Hertz with documented threshold shift at 500 Hertz in the left ear only; however, audiogram in January 1969 again did not show any evidence of hearing loss or threshold shifts.  Therefore, evidence of this threshold shift had dissipated by 1969.  She stated that temporary threshold shifts are "temporary" in nature and therefore resolve.

She further stated that the April 1972 audiogram revealed threshold shifts in the right ear at 500 to 1000 Hertz and in the left ear at 500 to 2000 and 4000 Hertz as compared to the initial audiogram in May 1961.  The "discharge" audiogram in September 1973 also showed threshold shifts were present at 500 Hertz in the right ear and 500 to 2000 Hertz in the left ear when compared to the initial audiogram in May 1961.  She concluded that all threshold shifts documented between 500 to 2000 Hertz are considered "insignificant" as threshold shifts at these frequencies are NOT typically related to noise exposure.  According to Gencher, et. al, 1997, Audiology & Auditory Dysfunction, "Early noise-induced hearing loss displays itself as a dip in the pure tone audiogram in the region of 3000 to 6000 Hertz, which is the frequency range served by the basal turn of the cochlea.  However, as the damage progresses, there is progressive hearing loss in the frequencies on either side of this region, with the higher frequencies being more severely affected." 

As for the threshold shift that was present at 4000 Hertz in the left ear on the April 1972 audiogram, she concluded that this had returned to normal sensitivity with NO THRESHOLD SHIFT by the time the Veteran separated from the military.

She further noted that the court case of Hensley (as cited in previous and recent 2507 requests) cited that the presence of normal hearing sensitivity "does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service."  She concluded that, in this case, the Veteran does indeed have audiometric thresholds documented at discharge; however, these thresholds not only reveal normal hearing sensitivity in both ears but, more importantly, do NOT reveal any evidence of significant threshold shift from initial audiogram to discharge audiogram.  A significant threshold change may be indicative of noise injury, particularly when they occur as susceptible frequencies (see Gencher reference above).  

Furthermore, she noted that Hensley also cited that normal hearing on audiometric and speech-recognition testing at the time of separation from service "does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores."  However, evidence in the record must include "evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Audiograms within one year of discharge may be used as "separation" audiogram in the VA system.  She stated that audiograms dated in July 2000 and December 2007 were reviewed as requested in the 2507.  She concluded that, although hearing loss was documented in BOTH ears on both audiograms (2000 and 2007), this is not sufficient evidence to suggest the onset of hearing loss during military service, especially as  audiometric evidence clearly documented normal hearing sensitivity and no significant threshold shifts at discharge from military service.

Finally, she stated that, based on the evidence presented above, there is NO medically-sound basis to attribute post-service findings (i.e., hearing loss documented in 2000 and 2007) to an injury in military service.  Rather, the Veteran's hearing loss is likely "more properly attributable to intercurrent causes." There is NO evidence to suggest a nexus between current hearing loss and military noise exposure.

There is no competent medical opinion contradicting the VA examiner's negative opinion.  The Veteran has not even provided his own statement that his hearing loss had its onset during his military service or shortly thereafter and has continued since then.  Rather, the only report seen in the record as to an onset is in the December 2007 VA audiology consultation note in which it was reported he had a 30 year history of hearing loss.  Such a report fails to place onset of the Veteran's hearing to be during his active military service.  Furthermore, such report seems inconsistent with the Veteran's failure to seek treatment for hearing loss until June 2000, which was 27 years after his discharge from active service (and which the Board notes demonstrated no hearing loss disability for VA compensation purposes in the right ear and a minimal hearing loss disability in the left ear).  

Consequently, the Board finds that the January 2015 VA examiner's negative medical opinion is the most probative, and therefore persuasive, evidence of record as to whether a nexus relationship exists between the Veteran's current bilateral hearing loss and any noise exposure he had during his active military service.  As that evidence is against the claim, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's bilateral hearing loss.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


